Citation Nr: 1713573	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  10-45 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right ulnar nerve disability. 

2.  Entitlement to service connection for right shoulder disability.  

3.  Entitlement to service connection for right wrist carpal tunnel syndrome (CTS).

4.  Entitlement to service connection for cervical spine disability.  

5.  Entitlement to service connection for radiculopathy of the right lower extremity.

6.  Entitlement to service connection for radiculopathy of the left lower extremity.

7.  Entitlement to service connection for a psychiatric disorder.

8.  Entitlement to a total rating for compensation on the basis of individual unemployability (TDIU).

REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1984 and from January 1991 to June 1991.  The Veteran had service in Southwest Asia from February 1991 to April 1991.  He also served in the U.S. Army Reserve until 2002.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which is the Agency of Original Jurisdiction (AOJ) in this matter.

In May 2014, the Board remanded this matter so that the Veteran could testify before the undersigned Veterans Law Judge (VLJ) during a video conference hearing, which he did in August 2014.  In November 2014, the Board remanded the case for additional development.  The case is again before the Board for appellate review.  

The record consists entirely of electronic claims files and has been reviewed.  With regard to the neck, shoulder, and arm issues decided below, new and relevant evidence has not been added to the record since the most recent Supplemental Statement of the Case (SSOC) dated in March 2016.

The issues regarding service connection for depression and for lower extremity radiculopathy, and the issue regarding TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

The issue of service connection for lower back disability has been raised by a September 2014 statement from the representative, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACTS

1.  The Veteran does not have right ulnar disability.  

2.  The Veteran does not have right shoulder disability.  

3.  Chronic right wrist disability was not incurred during service or within one year of separation, and is not attributable to service.  

4.  Chronic neck disability was not incurred during service or within one year of separation, and is not attributable to service.  


CONCLUSIONS OF LAW

1.  Right ulnar disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303 (2016).

2.  Right shoulder disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303 (2016).

3.  Right wrist disability was not incurred in or aggravated by service, and CTS may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.307, 3.309, 3.317 (2016).

4.  Neck disability was not incurred in or aggravated by service, and cervical spine arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.307, 3.309, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application. 

VA has a duty to notify and to assist the Veteran in the development of his claims.  The AOJ satisfied its duty to notify by way of letters to the Veteran dated in February and May 2008.  The AOJ notified the Veteran of the information and evidence needed to substantiate and complete the claims decided here, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, how to substantiate a claim for service connection, and how disability ratings and effective dates are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs), VA and private treatment records, and medical evidence from the Social Security Administration (SSA), have been obtained.  Moreover, the Veteran underwent VA examinations during the appeal period.    

During the August 2014 Board hearing, the undersigned VLJ clarified the issues decided here and asked questions designed to elicit any potentially relevant evidence in the Veteran's possession.  Furthermore, the VLJ described for the Veteran the type of evidence necessary to substantiate his claims, and agreed to hold the record open for a period of 60 days to allow for additional submission of evidence.  The VLJ also remanded this matter for additional development in order to assist the Veteran in corroborating his claims.  This action supplemented VA's compliance with the VCAA and satisfied 38 C.F.R. § 3.103.   

The Board thus finds that further action is unnecessary under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issues below.

II.  The Claims for Service Connection

The Veteran claims that he incurred during service right CTS, and neck, shoulder, and ulnar disability.    

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

38 U.S.C.A. § 1154(b) has been interpreted to reduce the evidentiary burden for combat veterans with respect to evidence of in-service incurrence or aggravation of an injury or disease.  See Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996).  In certain medical documents in the record, it is indicated that the Veteran claims to have engaged in combat while serving in Southwest Asia during the Persian Gulf War.  However, inasmuch as the Veteran has not asserted that combat service caused the forearm, neck, and shoulder problems addressed in this decision, the provisions under 38 U.S.C.A. § 1154(b) will not be applied here.  

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities such as organic disease of the nervous system and arthritis are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309(a)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this matter, the evidence consists of STRs, private and VA treatment records, medical evidence from SSA, lay statements from the Veteran, and VA compensation examination reports.  




	A.  Right Ulnar and Right Shoulder Disability  

The evidence indicates that the Veteran has not manifest or been diagnosed with either right ulnar or right shoulder disability during the appeal period.  

With regard to the right shoulder, the Veteran complained of shoulder pain during reserve service, as is evidenced in an August 2001 report of medical history.  Furthermore, an October 2000 private report, which details findings of a radiology examination of the shoulder, notes "small area of fluid signal intensity within the substance of the distal supraspinatus tendon compatible with either undersurface partial tear or purely interstitial tear."   And, in an undated letter received in October 2002 from a private physician, a physician indicates that he had treated the Veteran for "shoulder pain" since 1992.  

However, the preponderance of the evidence of record indicates no right shoulder disability during the appeal period.  Two VA examiners examined the Veteran's shoulders.  A May 2005 VA examination report notes the Veteran's complaints of bilateral shoulder pain, but notes the Veteran with full and normal range of motion and strength.  The examiner did not identify or diagnose the Veteran with shoulder disability.  The second examination report is dated in February 2015.  This examiner detailed the Veteran's medical history, and indicated that she reviewed the claims file, interviewed the Veteran, and examined the Veteran.  The examiner found the Veteran without shoulder disability, after noting a normal examination.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  As such, although MRI indicated in October 2000 a finding "compatible" with an underlying tear, the evidence dated during the appeal period has indicated no right shoulder disability.  

With regard to the ulnar nerve, the evidence similarly indicates normal ability during the appeal period.  While, as detailed earlier, evaluation of upper extremity neurological function has evidenced median nerve disability resulting in CTS, the evidence has indicated normal functioning in the ulnar nerve.  

In October 2003, the Veteran underwent VA electrodiagnostic testing in order to determine whether upper extremity symptoms were due to CTS, to neuropathy, or to radiculopathy related to cervical spine disability.  The report indicated sensory neuropathy, right wrist CTS, but no evidence of radiculopathy.  Further, the report noted "decreased amplitude of right ulnar nerve."  Nevertheless, the report did not indicate the presence of ulnar disability.  Moreover, three medical reports dated during the appeal period indicate normal functioning in the right ulnar nerve.  The May 2005 VA examiner noted normal ulnar nerve function.  A September 2014 report from a private physician indicated that the Veteran had CTS, but had normal functioning regarding the ulnar nerve.  In the third report, the February 2015 VA examiner expressly indicated normal ulnar nerve functioning bilaterally.  Again, this examiner detailed the Veteran's medical history, and indicated that she reviewed the claims file, interviewed the Veteran, and examined the Veteran.  See Bloom, supra.  As such, although October 2003 neurological testing indicated possible ulnar nerve dysfunction, the evidence dated since then has indicated no right ulnar disability.  

In the absence of a disability, compensation may not be awarded.  In the absence of evidence of a current disability, there can be no grant of service connection under the law.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, there is no functional impairment in the ulnar nerve and shoulder, and the Veteran's complaints do not rise to the level of disability.  In reaching this conclusion, we use the definition of disability as noted in Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991) (this definition comports with the everyday understanding of disability, which is defined as an inability to pursue an occupation because of physical or mental impairment).  To the extent that he asserts that he has residuals or current disability, his lay evidence pales into insignificance when compared with the far more probative and more credible medical evidence.

Since the claim involves the ulnar nerve, the Board has considered the provisions of 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.303(b).  Clearly, the concepts of chronicity and continuity are for consideration.  However, the controlling law, 38 U.S.C.A. §§ 1110 and 1131 require the existence of disability, in addition to underlying disease.  Here, chronicity is legitimately questioned and in light of the medical evidence, any argument regarding continuity fails.  Stated differently, section 3.303(b) does not replace the requirement for a disability.

Based on the foregoing, a service connection finding for either ulnar or shoulder disability is unwarranted.  

	B.  Right CTS and Neck Disability 

The evidence demonstrates that the Veteran has current right wrist and neck disabilities.  February 2015 VA reports, provided pursuant to the Board's November 2014 remand, note diagnoses of right CTS, and of neck disability such as spasm, myositis, and degenerative changes in the cervical spine.  However, the evidence indicates that the Veteran did not incur either neck or wrist disability during service, or manifest CTS or neck arthritis within the first year of separation from service.  See Walker, supra.   

The STRs dated during the first period of active duty between 1980 and 1984 do not note any complaints, diagnoses, or treatment for wrist or neck disability.  Similarly, the STRs dated during the second period of active duty between January and June 1991 do not note any complaints, diagnoses, or treatment for wrist or neck disability.  Moreover, no wrist or neck disability is noted in the June 1991 discharge reports of medical examination and history.  The examination report notes the spine, neck, and upper extremities as normal, while the Veteran indicated in the history report that he had no bone or joint problems such as injury, arthritis, swelling, or deformity.  

Indeed, the earliest post-service evidence of a either disability is found in a June 1995 VA radiology report noting loss of lordosis from paracervical muscle spasm (otherwise unremarkable), which is dated approximately four years following discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  An October 1998 VA examination report noted the Veteran as normal neurologically.  Moreover, manifestations of and diagnoses for CTS, neck myositis, and cervical spine degenerative changes are dated later, in the early to mid-2000s.  Indeed, the earliest lay evidence of either wrist or neck disability is found in a September 2002 service connection claim for neck disability (VA received the service connection claim for right CTS in February 2008).  Thus, no evidence dated between June 1991 and the mid 1990s indicates that the Veteran then had chronic wrist or neck disability.  Hence, the record does not document the existence of chronic wrist or neck disability during service, within the first year of separation from service, or for many years following service.  The preponderance of the evidence indicates that, for approximately four years following service, the Veteran did not have characteristic manifestations sufficient to identify a chronic disease entity for either disorder.  See 38 C.F.R. §§ 3.303, 3.307, 3.309; see also Walker, supra.  Indeed, the evidence demonstrates that the Veteran's right CTS and neck spasm, myositis, and cervical arthritis are not due to service.  

Moreover, the preponderance of the evidence addressing the issue of medical nexus indicates no relationship between service and current CTS and neck disability.  The record contains four opinions addressing the issue of medical nexus for these claims.  Two of the opinions are issued by a private physician and are dated in September 2014.  The other two opinions are issued by the VA examiners who conducted the February 2015 examinations.    

The opinions provided in support of the claims are not of probative value.  For each disorder, the private examiner stated, "related to military service."  However, the physician did not indicate that the claims file, to include voluminous VA and SSA medical evidence and the Veteran's STRs, had been reviewed.  In fact, the physician expressly indicated in the opinion addressing neck disability, that the claims file had not been reviewed.  Further, neither opinion is supported by a rationale.  The physician does not explain how the neck and wrist disability relates to service notwithstanding the STRs and post-service medical evidence, which indicate no chronic neck or wrist disability during and soon after service.  Indeed, in the opinion addressing wrist disability, the physician indicated onset of adverse symptoms in the early 2000s, approximately one decade following discharge from service.  See Bloom, supra.  

By contrast, the VA opinions are of probative value.  In the February 2015 report addressing CTS, the examiner stated that CTS likely did not relate to active service given onset of CTS in the early 2000s, over one decade after active duty discharge in 1991.  See Maxson, supra.  In the February 2015 report addressing neck disability, the examiner stated that it was unlikely that either spasm, myositis, or degenerative changes in the neck related to service given that no incident occurred during service that would cause the disabilities.  Further, the examiner noted the several-year period following service before onset of the disabilities, and attributed the degenerative changes to the aging process.  See Maxson, supra.  Furthermore, each VA examiner detailed the Veteran's medical history, and indicated that the claims file had been reviewed, the Veteran had been interviewed, and the Veteran had been examined.  As each opinion is based on the evidence of record, and is explained, the Board finds the reports and opinions of probative value in this matter.  See Bloom, supra. 

To review, no evidence of record indicates manifestations during service or within the first year of discharge from service of the Veteran's CTS and neck disabilities.  Indeed, the preponderance of the evidence establishes that the Veteran did not have chronic pathology during service or within one year of separation.  A chronic disease entity was not "noted" during service and any argument regarding continuity is inconsistent with the normal separation examination report in June 1991.  See, 38 C.F.R. § 3.303(b).  In short, there is no reliable evidence linking remote post-service onset to service.  Further, as detailed below, the lay assertions of a relationship to service are inconsistent with the record and are not credible.

	C.  Reserve Service

The Veteran served in the U.S. Army Reserve from his June 1991 discharge from active duty to mid 2002, when he reportedly resigned from reserve service due to problems related to back disability.  

The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101 (24) (West 2014); 38 C.F.R. § 3.6 (a) (2016).  Active duty for training (ACDUTRA) is defined, in part, as "full-time duty under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law."  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c).  The term inactive duty training (INACDUTRA) is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6 (d).

Therefore, the STRs pertaining to reserve service have been reviewed to determine whether an injury occurred (or a disease had its onset) during reserve service that would support a service connection finding.  However, neither the STRs nor the other evidence of record indicates wrist or neck injury, or disease onset, during reserve service.  Indeed, August 2001 reports of medical examination and history are negative for wrist or neck disability.  The examination report found normal neck, spine, and upper extremities, while the Veteran denied in the history report problems such as arthritis, swollen or painful joints, impairment of the arms or hands, or bone or joint deformity.  In the history report, the Veteran did indicate "yes" to "painful shoulder, elbow, or wrist."  In the physician's comments section of the report, however, it is clarified that the Veteran referred to a previous painful shoulder.  

The earliest affirmative evidence of CTS and arthritis in the cervical spine is found in VA treatment records dated in March 2002 and June 2003, respectively.  Further, in March 2002 and just prior to the Veteran's resignation from reserve service, "cervical radiculopathy" is noted along with lumbar disc disease in a report of medical examination.  Nevertheless, the presumption regarding chronic disabilities listed under 38 C.F.R. § 3.309 would not apply for the reserve service.  Certain evidentiary presumptions, to include the presumption of service incurrence for arthritic or neurological disorders that manifest within one year of separation from service, do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995).

Based on the foregoing, a service connection finding for either wrist or neck disability is unwarranted.  

	D.  Undiagnosed Illness

Between February and April 1991, the Veteran served in Southwest Asia during the Persian Gulf War.  In statements of record dated in the early 2000s, the Veteran indicated that certain of his disabilities may be undiagnosed illnesses due to environmental exposures in the Middle East.  

For Persian Gulf War veterans, service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms.  The chronic disability must have become manifest either during active military service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

For purposes of 38 C.F.R. § 3.317, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117 (d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).

A service connection finding would be unwarranted under these provisions as well.  The Veteran's shoulder, upper extremity, and neck problems are due to diagnosed or medically-explained factors.  The Veteran clearly has neck and right arm disabilities.  Further, though he has no current shoulder disability, his claim is based on a possible remote injury in October 2000.  The disorders or injuries underlying his claims are not undiagnosed or unexplained.  

	E.  Lay Evidence

In assessing the Veteran's service connection claims, the Board has considered the lay assertions of record from the Veteran.  He is competent to report observable symptoms such as pain and limitation of movement.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, on the issue of whether service caused or aggravated neck, wrist, or shoulder problems, the medical evidence is more credible.  And this evidence preponderates against the notion that current neck, wrist, or shoulder problems were incurred during service or developed within a year of service.  Arthritic and neurological diseases are internal pathologies beyond a lay witness's capacity to observe or sense.  As the medical evidence is more credible, it is of more probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Indeed, the lay theories that the Veteran's problems are directly service connected pale into insignificance when compared with the far more probative objective record, and the detailed and persuasive findings by the neutral February 2015 VA examiners.  In weighing the evidence, the Board finds that the medical evidence of record, and the lack thereof, preponderates against the lay assertions regarding the development of neck, wrist, and shoulder disability.  See Alemany and Gilbert, both supra.  

As the preponderance of the evidence is against the claims to service connection, the benefit-of-the-doubt doctrine does not apply, and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for inflammation of the right ulnar nerve is denied.

Entitlement to service connection for undersurface partial tear or interstitial tear of the right shoulder is denied.  

Entitlement to service connection for right wrist CTS is denied.  

Entitlement to service connection for paracervical muscle spasm is denied.  




REMAND

A remand is warranted for the service connection claims for psychiatric disorder (depression) and lower extremity radiculopathy, and for the TDIU claim.  

With regard to depression, a remand is warranted for additional medical inquiry.  The February 2015 VA examination report addressing the issue is not adequate.  The examiner commenting on the Veteran's claim indicated a review of the claims file.  However, the examiner did not acknowledge or discuss STRs dated in June 1991 noting the Veteran's complaints of depression.  A new examination report should comment on the STRs supporting the Veteran's claim.  

Furthermore, other medical reports, to include a private September 2014 opinion and a May 2005 VA opinion, attribute the Veteran's depression to pain and limitation caused by physical disability.  See 38 C.F.R. § 3.310.  The claim is therefore inextricably intertwined with the referred issue regarding service connection for lower back disability.  So too are the service connection claims for lower extremity radiculopathy, and the claim to a TDIU.    

With regard to the referred back disability, STRs indicate that the Veteran complained of back disability during service between January and June 1991, and that he may have returned to the U.S. earlier than scheduled due in part to back problems in the Persian Gulf.  Further, a statement received in July 2001 from a private physician indicates treatment for back disability with associated radiculopathy since 1992.  Given this background, any medical opinion or decision regarding depression or lower extremity radiculopathy must be suspended until the service connection claim for back disability is fully developed and finally decided.  See Smith v. Gober, 236 F.3d 1370, 1372 (Fed.Cir.2001).

Moreover, with regard to the claim for depression, VA has added pertinent evidence to the record since the March 2016 SSOC.  As the Veteran has not waived initial AOJ review of the evidence, issuance of a new SSOC is necessary.  See 38 C.F.R. §§ 19.31, 20.1304(c).   

Lastly, any outstanding VA treatment records should be included in the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Include in the record any outstanding VA treatment records, the most recent of which submitted by VA are dated in February 2016.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his diagnosed depression.  The examiner should review the claims folder, and then respond to the following questions.  

(a)  Is it as likely as not (i.e., probability of 50 percent or higher) that the current diagnosed depression is related to an in-service disease, event, or injury?

In answering (a), please note and discuss the STRs indicating complaints of depression during active duty that ended in June 1991.  Please also discuss the private report of record indicating commencement of treatment for depression in 1992.      

(b)  If the answer to (a) is negative, is it as likely as not that depression is proximately due to or the result of a service-connected disability to include any disability that might be service connected following this remand (e.g., lower back)? 

(c)  If the answers to (a) and (b) are negative, is it as likely as not that depression has been aggravated (i.e., worsened beyond the natural progress) by service-connected disability?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder(s). 

(d)  If the answers to (a), (b), and (c) are negative, please answer the following question: within the first year after separation from service (i.e., between June 1991 and June 1992), were there characteristic manifestations sufficient to identify chronic depression?  Does the evidence dated between June 1991 and June 1992 indicate the presence of chronic depression?  

Any opinion or conclusion reached should be fully explained.

3.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claims should be readjudicated.  All evidence received since the March 2016 SSOC should be considered.  If any benefit sought remains denied, the Veteran should be provided another SSOC. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


